Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In claim 19, line 12, please delete the period at the end of the line.

In claim 19, line 13, please delete the period at the end of the line.

In claim 19, line 12, please insert a comma at the end of the line.

In claim 19, line 13, please insert a comma at the end of the line.


Reasons for Allowance
2.	Claims 19-32 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record Rui et al. discloses a Lithium oxide with similar properties but that does not disclose a graphite material with the properties as is instantly claimed.  The prior art of record does not disclose nor suggest a battery having the claim limitations of independent claim 19, comprising a positive active material having lithium-containing phosphate salts with an olivine structure, a negative active material having graphite, the negative electrode film satisfies: 6.0 </= PD x Dv50 </= 32.0 and 0.2 </= OD.Dn10 </= 12.0, 
the negative active material has a particle size Dn10 of 2.0 um to 6.0 um,
the negative electrode film has a compacted density PD of 1.0 g/cm3 to 1.6g/cm3, in which PD represents a compacted density of the negative electrode film in g/cm, Dv50 represents a particle size at which the negative active material reaches 50% of cumulative volume percentage in um; Dn10 represents a particle size at which the negative active material reaches 10% of cumulative number percentage in um.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Rui et al., CN 108461842A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727